 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   SCOTT SCHUTZA,                                       Case No.: 19-CV-01616 W (KSC)
10                                       Plaintiff,
                                                          ORDER GRANTING JOINT
11   v.                                                   MOTION TO DISMISS WITH
                                                          PREJUDICE [DOC. 11]
12   RCP BLOCK & BRICK, INC., et al.,
13                                    Defendants.
14
15            Parties have filed a joint motion to dismiss with prejudice. [Doc. 11.] Good cause
16   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17   PREJUDICE. Per the terms of the joint motion, each party is to bear its own fees and
18   costs.
19
20            IT IS SO ORDERED.
21   Dated: January 7, 2020
22
23
24                                                          States District Judge

25
26
27
28

                                                      1
                                                                                    19-CV-01616 W (KSC)
